           Case 3:19-cr-00059-LRH-WGC Document 24 Filed 07/02/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:19-cr-00059-LRH-WGC
12
                   Plaintiff,                           ORDER APPROVING
13                                                      STIPULATION TO CONTINUE
              v.
14                                                      SENTENCING HEARING
     ERIC SAXTY,                                        (SECOND REQUEST)
15
                   Defendant.
16
17
              IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and LAUREN D. GORMAN, Assistant Federal

20   Public Defender, counsel for ERIC SAXTY and NICHOLAS A. TRUTANICH, United States
21   Attorney, and PETER WALKINGSHAW, Assistant United States Attorney, counsel for the
22
     UNITED STATES OF AMERICA, that the Sentencing hearing set for July 13, 2020, at 11:00
23
     AM, be vacated and continued to September 14, 2020, at 2:30 PM.
24
25   ///

26   ///
        Case 3:19-cr-00059-LRH-WGC Document 24 Filed 07/02/20 Page 2 of 3




 1
 2          The continuance is necessary for the following reasons:
 3
            1.      This is a joint request by counsel for the Government and counsel for the
 4
     Defendant, Mr. Saxty.
 5
 6          2.      The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 8   change any time limits prescribed in this rule.”
 9
            3.      Both counsel request this additional time in order to allow adequate time to
10
     research sentencing issues and to prepare for the sentencing hearing.
11
12          4.      Mr. Saxty is on bond and agrees to the continuance. Specifically, Mr. Saxty was

13   informed that the continuance will allow defense counsel to continue to gather documents in
14   support of the hearing and provide continuity of counsel.
15
            5.      This is the second request for continuance of the sentencing hearing.
16
            DATED this 1st day of July, 2020.
17
18       RENE L. VALLADARES                                  NICHOLAS A. TRUTANICH
         Federal Public Defender                             United States Attorney
19
20    By /s/ Lauren D. Gorman                     .     By    /s Peter Walkingshaw              .
         LAUREN D. GORMAN                                    PETER WALKINGSHAW
21       Assistant Federal Public Defender                   Assistant United States Attorney
         Counsel for ERIC SAXTY                              Counsel for the Government
22
23
24
25
26
                                                        2
        Case 3:19-cr-00059-LRH-WGC Document 24 Filed 07/02/20 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for July
 4
     13, 2020, at 11:00 AM, be vacated and continued to September 14, 2020, at 2:30 PM.
 5
 6
            DATED this 2nd day of July, 2020.     This is good LRH signature
 7
 8
 9
10
11
12                                              ______________________________________
                                                UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
